DETAILED ACTION

Response to Arguments
The arguments are moot based on the new grounds of rejection provided herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Svyatosiav et al (EP 2 921 989 hereinafter 'Svy') in view of Sharma et al (US 10,664,722 hereinafter Sharma) in further view of Pendlebury et al (US 2011/0218973 hereinafter Pendlebury) in further view of Humprecht (US 2014/0032602 hereinafter Humprecht)

As to claim 5 Svy discloses,  a method of training a system for automatic object recognition, the method comprising:  
30receiving object data  Fig 2 x(1)  in view of  [0028] training set of images
representing one or more discriminating characteristics  [0023] verification features
of a physical object;  
[0026] a given object  
in view of [0026] a set of training images acquired from real objects to be protected
in further view of [0020], [0024]-[0025] physical objects  
 
processing [0026] codebook training
the object data Fig 2 x(1)
by means of a machine-learning-based  
[0027] codebook training is a standard element of machine learning
object recognition process [0025] recognition of objects comprising codebook training
to obtain original discriminating data [0027] K centroids in each block
by generating, [[by means of performing one or more predefined modification operations]]
a plurality of collision resistant [0026] features that can be used for the unique, robust, and reliable 
     identification and authentication of a given object.
virtual representations Fig 2 (2)  xi(1)….xi(T)
of said physical object 
[0026] a given object  
in view of [0026] a set of training images acquired from real objects to be protected
in further view of [0020], [0024]-[0025] physical objects  

[[such that at least two of these virtual representations represent the same physical object but each in a different condition; ]]

[[wherein said different conditions relate to one or more of the following:
		(i) different age points in a lifetime of said object
		(ii) different environmental conditions to which said physical objects 
to which]] 
said physical object 
[0026] a given object  
in view of [0026] a set of training images acquired from real objects to be protected
in further view of [0020], [0024]-[0025] physical objects  
in further view of  Fig 4 Object
might be exposed during a detection Fig 4 Acquisition
of respective one or more discriminating characteristics Fig 4 Feature extraction for authentication
thereof in a subsequent authentication process;  Fig 4 Authentication 


[0030] identification features stored in the identification codebook
reference data  
[0030] identification features stored in the identification codebook
in view of [0027] These codebooks can be considered as different levels of granularity where the 
features used for identification tolerate relatively sever variations in feature mismatching while the authentication features and codebooks are designed in such a way to sense even minor deviations in the image under investigations
comprising  [0027] vectors of features are split into blocks produce K centroids in each block
the original discriminating data [0027] K centroids in each block [of features]
[[and an original hash value derived therefrom by application of a pre-determined crypto- graphic  
    hash   function thereto]]

into one or more data repositories 
 [0027] centroids are registered in codebooks 
in view of [0030] identification features stored in the identification codebook
in further view of Fig 2 (3) Id Codebook  /  (8) Auth Codebook
[[]]

an original hash value Fig 28 H(xaq)
derived therefrom by application of a pre-determined crypto-graphic hash function Fig 28 2802 Hash, H

Svy does not disclose 
processing the object data by means of a machine-learning-based  object recognition process to obtain original discriminating data by generating, by means of performing one or more predefined modification operations a plurality of collision resistant virtual representations of said physical object or group of physical objects, such that at least two of these virtual representations represent the same physical object but each in a different condition
	
	wherein said different conditions relate to one or more of the following:
		(i) different age points in a lifetime of said object
		(ii) different environmental conditions to which said physical objects 

to which said physical object might be exposed during a detection of respective one or more discriminating characteristics thereof in a subsequent authentication process;

Sharma teaches 
	many improvements to the field of machine learning systems 
C5 31 deep learning systems and  C6 1 machine learning field) 
including 
C6 13-15 Training images can be gathered by placing an item on a turntable and capturing images 
		at five-degree increments as the turntable turns

C6 25-27 The number of training images can be further increased by capturing images from each 
camera pose position with different lighting levels

C6 58-61   another augmentation technique is to segment the item depiction in the training image, 
rotate it, and overlay it on a different background image to introduce background       clutter  see  Fig 4A

therefore
	Svy as modified by Sharma teaches
processing the object data by means of a machine-learning-based  object recognition process to obtain original discriminating data by generating, by means of performing one or more predefined modification operations a plurality of collision resistant virtual representations of said physical object or group of physical objects, such that at least two of these virtual representations represent the same physical object but each in a different condition

wherein said different conditions relate to both of the following:
			(i) different age points in a lifetime of said object
(ii) different environmental conditions to which said physical objects 
to which said physical object might be exposed during a detection of respective one or more discriminating characteristics thereof in a subsequent authentication process;
because 
both Svy and Sharma are directed toward the field of physical object recognition using machine learning techniques including training a system using multiple training images
	see Svy  [0025] and [0026] a set of training images in view of  Fig 2 codebook training
	see Sharma  C4 10 – C7 3

Svy teaches [0026] a set of training images. 
Moreover, in Fig 7 Svy teaches that during 3.1 Object Identification [0031]-[0048], the system may evaluate images that may be rotated with respect to one another.

As such, each rotational position at five-degree increments is related to a unique particular point in time and therefore corresponds to the claimed (i) different age points in a lifetime of said object  and the different lighting conditions correspond to the claim (ii) different environmental conditions to which said physical objects

However, Svy does not literally teach that any of the set of training images are rotated with respect to one another during the training of the system.

Sharma specifically teaches in C4 10 – C7 3 several  strategies for improving the accuracy of object detection by training the machine learning system using images and various augmentations thereof including the image rotation taught by Sharma in C6 58-61 used during training.

Svy may realize Sharma's improvements by incorporating one or more of Sharma's image augmentation strategies into the [0026] a set of training images to train the machine learning system as shown in Fig 2.

Neither Svy nor Sharma discloses 
storing reference data comprising the original discriminating data and an original hash value 
derived therefrom by application of a pre-determined crypto- graphic hash function thereto

Pendlebury teaches
storing 
 Pendlebury claim 2 store the data file and its hash value
see also  [0033] previously stored hash value
reference data Pendlebury claim 1 data file
comprising the original discriminating data
 Pendlebury claim 1 contents of a data file
and an original hash value derived therefrom 
Pendlebury claim 1 generating a hash value for the data file
 crypto- graphic hash function thereto
	[0030] well known hashing methods

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Svy and Sharma as element previously known in the prior art combined to yield predictable results.  
both Svy and Sharma are directed toward the field of physical object recognition using machine learning techniques including training a system using multiple training images
	see Svy  [0025] and [0026] a set of training images in view of  Fig 2 codebook training
	see Sharma  C4 10 – C7 3

Svy teaches [0026] a set of training images. 
Moreover, in Fig 7 Svy teaches that during 3.1 Object Identification [0031]-[0048], the system may evaluate images that may be rotated with respect to one another.

As such, each rotational position at five-degree increments is related to a unique particular point in time and therefore corresponds to the claimed (i) different age points in a lifetime of said object  and the different lighting conditions correspond to the claim (ii) different environmental conditions to which said physical objects

However, Svy does not literally teach that any of the set of training images are rotated with respect to one another during the training of the system.

Sharma specifically teaches in C4 10 – C7 3 several  strategies for improving the accuracy of object detection by training the machine learning system using images and various augmentations thereof including the image rotation taught by Sharma in C6 58-61 used during training.

Svy may realize Sharma's improvements by incorporating one or more of Sharma's image augmentation strategies into the [0026] a set of training images to train the machine learning system as shown in Fig 2.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Svy and Sharma with those of Pendlebury as element previously known in the prior art combined to yield predictable results.  
In Fig 28 (an embodiment of the authentication process of Fig 4), Svy discloses generating a hash of a reference objected x(m) to be compared to the hash of an unknown object, Object y, to determine if the unknown object corresponds to the reference object.  see [0053]

Pendlebury teaches a similar comparison in Fig 2 wherein a hash of a data item is tested against other hashes to determine if the other hashes include the hash.  

Svy may incorporate the practice taught by Pendlebury in  claims 1 and 2 of storing the hash by storing Svy hash, H(Xaq)(i.e. step 2802) in Codebook (7) as shown in Fig 28 to arrive at the claimed invention; the advantage being that Hash process step 2802 need not be re-executed for each comparison (2703) thereby increasing the speed of the algorithm.

Neither Svy, Sharma, nor Pendlebury discloses 
one or more data repositories with restricted access

Humprecht teaches
one or more data repositories with restricted access
		[0042] prior to allowing user to access the database 406, an authorization check procedure is 
performed 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Svy Sharma and Pendlebury with those of Humprecht as element previously known in the prior art combined to yield predictable results.  For example, in  [0022] Svy teaches these features should be stored and distributed securely which is suggestive of the teachings of Humprecht's authorization check procedure as a pre-requisite for allowing user access to the database.  As such, the teachings of Svy Sharma and Pendlebury combined with those of Humprecht arrive at the claimed invention.
As to claim 6 Svy discloses,  wherein 
storing 
[0030] identification features stored in the identification codebook
the reference data 
0030] identification features stored in the identification codebook
in view of [0027] These codebooks can be considered as different levels of granularity where the features used for identification tolerate relatively sever variations in feature mismatching while the authentication features and codebooks are designed in such a way to sense even minor deviations in the image under investigations
comprises 
storing [0027] These centroids are registered in corresponding codebooks
the original discriminating data  [0027] K centroids in each block
into a first one 
Fig 2 (3) Ci identification codebook
of the data repositories  
[0030] identification features stored in the identification codebook
in view of [0027] centroids are registered in codebooks 
in further view of Fig 2 (3) Id Codebook  /  (8) Auth Codebook


[[and storing identification data comprising the original hash value 
into a separate second one of the data repositories 

such that neither the first nor the second data repository stores 10both the original discriminating data and the corresponding original hash value.]]

Neither Svy nor Sharma teaches
and storing identification data comprising the original hash value into a separate second one of the data repositories such that neither the first nor the second data repository stores 10both the original discriminating data and the corresponding original hash value

Pendlebury teaches
and storing identification data [0026]  file that is named with the hash value  i.e. the file name
 comprising the original hash value [0026]  file that is named with the hash value  
into a separate second one of the data repositories 
[0026] hard disk on pods 200
in view of [0026] pods create file named with hash value

such that neither 
the first [0036] stored in a database
nor the second data repository [0026] hard disk on pods 200
stores 10both  [0006] the pod stores the data item in the file system 
     in view of  Fig 1  file system 300 different than pod 200  
the original discriminating data [0036] text file corresponding to a particular data item
and the corresponding original hash value [0026]  file that is named with the hash value  


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Svy and Pendlebury as element previously known in the prior art combined to yield predictable results.  In Fig 28, Svy discloses generating a hash of a reference objected to be compared to the hash of an unknown object to determine if the unknown object corresponds to the reference object.  Pendlebury teaches a similar comparison in Fig 2 wherein a hash of a data item is tested against other hashes to determine if the other hashes include the hash.  Svy may incorporate the practice taught by Pendlebury in [0036] of storing the hash in database 400 by storing hash, H(Xaq) in Codebook (7) as shown in Fig 28 to arrive at the claimed invention; the advantage being that Hash process 2802 need not be re-executed for each comparison (2703).
As to claim 8 Svy discloses,  wherein 
storing 
[0030] identification features stored in the identification codebook
the reference data 
0030] identification features stored in the identification codebook
in view of [0027] These codebooks can be considered as different levels of granularity where the features used for identification tolerate relatively sever variations in feature mismatching while the authentication features and codebooks are designed in such a way to sense even minor deviations in the image under investigations
comprises 
comprises 
storing combined data,  [0026] The centroids are registered in corresponding codebooks in view of  Fig 2
which is formed as a combination 
of the reference data [0027] features used for identification in view of Fig 2 212 and 3
and an additional adjunct value, [0027] authentication features in view of Fig 2 214 and 8
which is defined independent 
[0027]  features for identification tolerate severe variation while the 
authentication features are intended for very minor deviations in the image under investigation
from said reference data, [0023] verification features that can be used for identification
into the one or more data repositories 
[0027] centroids are registered in codebooks 
in view of Fig 2 (3) Id Codebook /  (8) Auth Codebook
with restricted access. [0022] these features should be stored and distributed securely 

As to claim 9 Svy discloses 
iteratively Fig 2 x(m), x(T)   training image sets
re-training Fig 2 steps (6), (214), (215), and (8)
the system Fig 2
25for automatic object authentication [0027] codebook training for authentication

based on additional object data Fig 2 x(T)
representing discriminating characteristics [0027] authentication features
of a physical object or group of physical objects, 
[0026] a given object corresponding to Fig 2 "Nash" and "Dyhi" 

for which respective original reference data 
[0030] identification features stored in identification codebook corresponding to Fig 2 x(m), x(T)   
has already been previously generated  
Fig 2 steps (2), (212), (213), and (3) occurs before  Fig 2 steps (6), (214), (215), and (8)
and stored [0027] centroids are registered in codebooks
in the one or more data repositories 
[0027] centroids are registered in codebooks 
in view of Fig 2 (3) Id Codebook  /  (8) Auth Codebook
during a previous iteration step of training the system, 
Fig 2 x(1), (2), (212), and (3) may occur before Fig 2 x(T), (6), (214) and (8) according to a top to 
bottom interpretation
moreover, a first ordering of steps is an obvious variations of a second ordering of steps
wherein the additional object data Fig 2 x(T)
 serves as input data 
Fig 2 x(T) is an input into Fig 2 (2) and Fig 2 (6) in view of  the common vertical bar connecting the  respective output lines from x(1), x(m), and x(T),  to the two input lines to Fig 2 (2) and Fig 2 (6)
for said ma30chine-learning-based [0027] codebook training is a standard element of machine learning
object recognition process [0025] recognition of objects comprising codebook training 
Claim 11 is rejected on the basis previously presented in the rejection of claim 5 in further view of [0056] devices with cameras connected to databases (i.e. servers) using the internet.  see also (57) abstract

Claims 12-13 are rejected on the basis previously presented in the rejection of claim 5


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Svy in view of Sharma in further view of  Pendlebury in further view of WADE (US 2018/0082481 hereinafter WADE )

As to claim 10, Svy in view of Sharma and  Pendlebury teaches all the subject matter pointed out in the above 103 rejection of parent claim 5.

As to claim 10 Svy discloses wherein storing the reference data comprises one or more of the following steps: 
storing 
[0030] identification features stored in the identification codebook
the reference data 
0030] identification features stored in the identification codebook
in view of [0027] These codebooks can be considered as different levels of granularity where the features used for identification tolerate relatively sever variations in feature mismatching while the authentication features and codebooks are designed in such a way to sense even minor deviations in the image under investigations
 [[in a digitally signed form]] 
into at least one of said data repositories;  
[0027] centroids are registered in codebooks 
in view of Fig 2 (3) Id Codebook  /  (8) Auth Codebook

Neither Svy, Sharma nor Pendlebury teaches
storing  the reference data in a digitally signed form into at least one of said data repositories;  
 
WADE teaches
[0046 ]generating a digital signature from a segment of an image as training data to improve object 
recognition 

therefore Svy and Pendlebury as modified by WADE teach
storing  the reference data in a digitally signed form into at least one of said data repositories;  

because before the effective filing date, it would have been obvious to a person having ordinary skill in the art to 
combine the teachings of Svy Sharma and Pendlebury with those of  WADE as element previously known in the prior art combined to yield predictable results.  First, WADE provides motivation for the combination in [0046] wherein is stated digital signatures may be used as training data to improved object recognition because  Svy is directed toward object recognition  see Title and [0001].  Second, Svy discloses hash comparison in Fig 28.  Those of ordinary skill in the art would understand that a signed object is an object including an encrypted hash of the object, the encrypted hash being capable for use in determining that the object has not changed thereby providing cryptographic security to the object.  Svy discloses a secure hash in [0053] but is silent on how the hash is made secure.  WADE cures Svy's deficiency by indication of using a signature i.e. an encrypted hash which is a secure hash.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431